Case 2:21-cv-02427-TLP-cgc Document 16-3 Filed 08/17/21 Page 1 of 9                             PageID 48
    Case 2:21-cv-00001-3MA-AYS Document 1 Filed 01/02/21 Page 1 of 9 PagelD #: 1




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
                                                               X
    KEITH CONFUSIONE and RANDOLPH BRANNIGAN,
    on behalf of themselves and all others similarly situated,

                                  Plaintiff,                             COMPLAINT
           -against-

     AUTOZONERS,LLC,                                                     Class Action
                                  Defendant.                             Jury Trial Demanded
                                                                X

           Plaintiffs, Keith Confusione and Randolph Brannigan ("Plaintiffs"), on behalf of

    themselves and all others similarly situated, by and through their attorneys, the Law Office ofPeter

    A. Romero PLLC, complaining of the Defendant, AutoZoners, LLC ("Defendant" or

    "AutoZone"), allege as follows:

                                      NATURE OF THE ACTION

           1.      Plaintiffs brings this action on behalf of themselves and similarly situated current

    and former employees of Defendant who worked for AutoZone in the State ofNew York pursuant

    to Rule 23 of the Federal Rules of Civil Procedure to recover statutory damages for violations of

    New York Labor Law § 191 and § 195(1)("New York Labor Law").

           2.      Plaintiffs seek injunctive and declaratory relief, liquidated damages, attorneys' fees

    and costs and other appropriate relief pursuant to New York Labor Law § 198.

           3.      AutoZone is the nation's leading retailer and a leading distributor of automotive

    replacement parts and accessories.

           4.      In fiscal year 2020, AutoZone reached a record $12.6 billion in sales.

           5.      As of August 29, 2020, AutoZone operated approximately 204 retail stores in the

    State of New York.




                                                     1
Case 2:21-cv-02427-TLP-cgc Document 16-3 Filed 08/17/21 Page 2 of 9                               PageID 49
     Case 2:21-cv-00001-JMA-AYS Document 1 Filed 01/02/21 Page 2 of 9 PagelD #: 2




            6.      As of August 29, 2020, AutoZone employed approximately 100,000 persons.

     About 91 percent of Defendant's employees were employed in AutoZone stores or in direct field

     supervision.

            7.      At all relevant times, Defendant compensated Plaintiffs and all other hourly-paid

     employees who worked as retail-sales clerks, delivery drivers maintenance technicians in the State

     of New York on a bi-weekly basis in violation of New York Labor Law, Article 6, §§ 191.

            8.      Defendant failed to properly pay Plaintiffs and other hourly-paid Manual Workers

     their wages within seven calendar days after the end of the week in which these wages were earned.

     Thus, Defendant failed to provide timely wages to Plaintiff and all other similar Manual Workers.

            9.      Plaintiffs bring this action on behalf of themselves and all others similarly situated

     pursuant to Federal Rule of Civil Procedure 23("Rule 23")to remedy violations of the New York

     Labor Law, Article 6, §§ 191, 195.("NYLL").

             10.    Store managers, and others with executive positions, who are paid fixed salaries,

     are not members of the classes that Plaintiffs seek to represent in this action.

                                      JURISDICTION AND VENUE

             1 1.   This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

    ("CAFA"), 28 U.S.C. §1332(d). This is a putative class action in which there are 100 or more

     members in the proposed class, any member of the proposed class is a citizen of a state and any

    defendant is a citizen of a different state, and the amount in controversy exceeds the sum of

    $5,000,000.00 in the aggregate.

            12.      Venue is proper in the United States District Court for the Eastern District of New

    York pursuant to 28 U.S.C. §1391(b)(2) because a substantial part of the events or omissions

    giving rise to the claims occurred in this district and Plaintiffs suffered the losses at issue in this



                                                      2
Case 2:21-cv-02427-TLP-cgc Document 16-3 Filed 08/17/21 Page 3 of 9                           PageID 50
    Case 2:21-cv-00001-JMA-AYS Document 1 Filed 01/02/21 Page 3 of 9 PagelD #: 3




    District. Defendant operates more than 50 stores within this District, including stores located in

    Baldwin, Bay Shore, Bellmore, Bethpage, Bohemia, Brentwood, Brooklyn, Central Islip,

    Commack, Copiague, East Meadow, East Patchogue, Elmont, Flushing, Hauppauge, Hempstead,

    Howard Beach, Huntington Station, Jackson Heights, Jamaica, Levittown, Massapequa, Mastic,

    Medford, Middle Island, North Babylon, Port Jefferson Station, Queens Village, Ridgewood,

    Riverhead, Selden, Shirley, South Ozone Park, Staten Island, and Uniondale.

                                                 PARTIES

               13.   Plaintiff, Keith Confusione, is a resident of the State of New York.

               14.   Plaintiff, Randolph Brannigan, is a resident of the State of New York.

               15.   Defendant is a Nevada corporation with its principal place of business in Memphis,

    Tennessee. The sole member ofDefendant, AutoZoners, LLC,is AutoZone Stores, Inc., a Nevada

    corporation with its principal place of business in Memphis, Tennessee.

               16.   At all times relevant, Plaintiff, Keith Confusione, was an "employee" within the

    meaning of Labor Law § 190(2) and a "manual worker" within the meaning of Labor Law §

     190(4).

               17.   At all times relevant, Plaintiff, Randolph Brannigan, was an "employee" within

    the meaning of Labor Law § 190(2) and a "manual worker" within the meaning of Labor Law §

     190(4).

               18.   At all times relevant, Defendant was an "employer" within the meaning of Labor

    Law § 190(3).

                                       FACTUAL ALLEGATIONS

               19.   Autozoners, LLC,is the employer of personnel who work at AutoZone Stores.




                                                      3
Case 2:21-cv-02427-TLP-cgc Document 16-3 Filed 08/17/21 Page 4 of 9                             PageID 51
    Case 2:21-cv-00001-JMA-AYS Document 1 Filed 01/02/21 Page 4 of 9 PagelD #: 4




            20.     Plaintiff, Keith Confusione, was employed by Defendant as an hourly-paid,

     manual worker who worked as a retail sales clerk at Defendant's store located in Central Islip

     from in or about September 2014 to on or about February 8, 2020.

            21.     Plaintiff Confusione's job duties included retrieving auto parts for customers;

     assisting customers with the installation of wipers blades, batteries and light bulbs; operating the

     cash register; stocking shelves; merchandising; sweeping and mopping the store; wiping the

     service counter; and conducting inventory.

            22.     Plaintiff, Randolph Brannigan, was employed by Defendant as an hourly-paid,

     manual worker who worked as a sales clerk at AutoZone from in or about June 2019 to in or about

     February, 2020.

            23      Plaintiff Brannigan's job duties included retrieving auto parts for customers;

    assisting customers with the installation of wipers blades, batteries and light bulbs; operating the

    cash register; unloading pallets; stocking shelves; merchandising; sweeping and mopping the

    store; wiping the service counter; and conducting inventory.

            24.     Defendant failed to pay Plaintiff and similarly situated persons who have worked

    in hourly-paid positions as sales clerks, delivery drivers and maintenance technicians in the State

    of New York "on a weekly basis and not later than seven calendar days after the end of the week

    in which the wages are earned" as required by New York Labor Law § 191. Instead, Defendant

    paid Plaintiff and similarly situated persons who have worked in hourly-paid positions as sales

    clerks, delivery drivers and maintenance technicians on a bi-weekly basis pursuant to its payroll

    policy in violation of New York Labor Law § 191.

            25.     Defendant failed to provide Plaintiffs with notice of their wage rate and the basis

    of pay upon hire as required by New York Labor Law § 195(1).



                                                      4
Case 2:21-cv-02427-TLP-cgc Document 16-3 Filed 08/17/21 Page 5 of 9                             PageID 52
    Case 2:21-cv-00001-JMA-AYS Document 1 Filed 01/02/21 Page 5 of 9 PagelD #: 5




                                 RULE 23 CLASS ACTION ALLEGATIONS
                                    NEW YORK STATE LABOR LAW

           26.     Plaintiffs bring New York Labor Law claims on behalf of themselves and a class

    of persons under F.R.C.P. Rule 23 consisting of all persons who are currently, or have been,

    employed by the Defendant in hourly-paid positions such as retail-sales clerks, delivery drivers

    and maintenance technicians in the State of New York at any time during the six (6) years prior to

    the filing of this Complaint(hereinafter referred to as the "Class" or the "Class Members").

           27.     Upon information and belief, Defendant employed persons who worked in various

    positions including, but not limited to, persons who worked as retail-sales clerks, delivery drivers,

    and maintenance technicians. Delivery drivers drive delivery vehicles to transport parts to

    commercial customers, including the loading and unloading of parts. Maintenance technicians

    perform building and ground maintenance and repairs at AutoZone stores.

           28.     The Class Members are readily ascertainable. The number and identity of the Class

    Members are determinable from the records of Defendant. Upon information and belief, there are

    more than 1,000 of Class Members who have worked for Defendant in hourly-paid positions such

    as retail-sales clerks, delivery drivers and maintenance technicians in the State of New York at any

    time during the six(6)years prior to the filing ofthis Complaint. The hours assigned and worked,

    the position held, and rates of pay for each Class Member may also be determinable from

    Defendant's records. For purposes of notice and other purposes related to this action, their names

    and addresses are readily available from Defendant. Notice can be provided by means permissible

    under F.R.C.P. Rule 23.

           29.     The proposed Class is numerous such that ajoinder of all members is impracticable,

    and the disposition of their claims as a class will benefit the parties and the Court. Although the

    precise number of such persons is unknown because the facts on which the calculation of that


                                                     5
Case 2:21-cv-02427-TLP-cgc Document 16-3 Filed 08/17/21 Page 6 of 9                               PageID 53
    Case 2:21-cv-00001-JMA-AYS Document 1 Filed 01/02/21 Page 6 of 9 PagelD #: 6




     number rests presently within the sole control of Defendant, upon information and belief there are

     over 1,000 individuals who are currently, or have been, employed by Defendant in hourly paid

     retail sales, delivery driver and maintenance technician positions at any time during the six (6)

     years prior to the filing of this Complaint.

            30.     There are questions of law and fact common to the Class which predominate over

    any questions affecting only individual class members, including, but not limited to, whether

    Defendant paid Plaintiff and Class Members on a bi-weekly or semi-monthly basis in violation of

    Labor Law section 191 and the nature and extent of the Class-wide injury and the appropriate

    measure of damages for the class.

            31.     Plaintiffs claims are typical of the claims of the Class that he seeks to represent.

    Defendant failed to pay Plaintiff"on a weekly basis and not later than seven calendar days after

    the end of the week in which the wages are earned," as required by New York Labor Law § 191.

    Plaintiffs claims are typical ofthose claims that could be alleged by any member ofthe Class, and

    the relief sought is typical of the relief that would be sought by each member of the Class in

    separate actions.

            32.     All the Class Members were subject to the same corporate practices of Defendant.

    Defendant's corporate-wide policies and practices affected all Class Members similarly, and

    Defendant benefited from the same type of unfair and/or wrongful acts as to each Class Member.

    Plaintiff and other Class Members sustained similar losses, injuries and damages arising from the

    same unlawful policies, practices, and procedures.

            33.     Plaintiff is able to fairly and adequately protect the interests ofthe Class and has no

    interests antagonistic to the Class. Plaintiff has retained counsel competent and experienced in

    class actions, wage and hour litigation, and employment litigation.



                                                      6
Case 2:21-cv-02427-TLP-cgc Document 16-3 Filed 08/17/21 Page 7 of 9                            PageID 54
    Case 2:21-cv-00001-JMA-AYS Document 1 Filed 01/02/21 Page 7 of 9 PagelD #: 7




           34.     A class action is superior to other available methods for the fair and efficient

    adjudication of litigation, particularly in the context of wage and hour litigation like the present

    action, where individual Plaintiffs may lack the financial resources to vigorously prosecute a

    lawsuit in court against a corporate defendant.

           35.     Class action treatment will permit a large number of similarly situated persons to

    prosecute their common claims in a single forum simultaneously, efficiently, and without the

    unnecessary duplication of efforts and expense that numerous individual actions engender. The

    adjudication of individual litigation claims would result in a great expenditure of Court and public

    resources; however, treating the claims as a class action would result in a significant savings of

    these costs. The prosecution of separate actions by individual Class members would create a risk

    of inconsistent and/or varying adjudications with respect to the individual Class members,

    establishing incompatible standards of conduct for the Defendant. Moreover, the issues in this

    action can be decided by means ofcommon, class-wide proof.

           36.     The members of the Class have been damaged and are entitled to recovery as a

    result of Defendant's common and uniform policies, practices, and procedures. Although the

    relative damages suffered by individual Rule 23 Class members are not de minimis, such damages

    are small compared to the expense and burden of individual prosecution of this litigation.

           37.     In addition, class treatment is superior because it will obviate the need for unduly

    duplicative litigation that may result in inconsistent judgments about Defendant's practices.

           38.     Furthermore, current employees are often afraid to assert their rights out of fear of

    direct or indirect retaliation. Former employees are fearful of bringing claims because doing so

    can harm their employment, future employment, and future efforts to secure employment. Class




                                                      7
Case 2:21-cv-02427-TLP-cgc Document 16-3 Filed 08/17/21 Page 8 of 9                         PageID 55
    Case 2:21-cv-00001-JMA-AYS Document 1 Filed 01/02/21 Page 8 of 9 PagelD #: 8




    actions provide Class Members who are not named in the complaint a degree of anonymity, which

    allows for the vindication of their rights while eliminating or reducing those risks.

                                  FIRST CLAIM FOR RELIEF
                             FREQUENCY OF PAYMENT VIOLATION

           39.     Plaintiffs allege and incorporate by reference all allegations in all preceding

     paragraphs.

           40.     Plaintiffs and Class Members are manual workers as defined by the New York

    Labor Law.

           41.     Defendant was required to pay the Plaintiffs and Class Members on a weekly basis,

    and no later than seven days after the end of the workweek in which the wages were earned.

           42.     Defendant failed to pay Plaintiffs and Class Members on a weekly basis and instead

    paid Plaintiffs and Class Members bi-weekly or semi-monthly in violation of Labor Law §191.

           43.     Plaintiffs and Class Members are entitled to damages equal to the total of the

    delayed wages and reasonable attorney's fees and costs.

                                  SECOND CLAIM FOR RELIEF
                                 WAGE STATEMENT VIOLATION

           44.     Plaintiffs allege and incorporate by reference all allegations in all preceding

    paragraphs.

           45.     Defendant failed to provide Plaintiffs and Class Members a notice at the time of

    hire that states their regular hourly wage rate, overtime rate of pay, basis of pay, and other

    information required by NYLL § 195(1).

           46.     Defendant is liable to Plaintiffs and Class Members for statutory damages pursuant

    to NYLL § 198.




                                                     8
Case 2:21-cv-02427-TLP-cgc Document 16-3 Filed 08/17/21Page
                                                         Page  9 of 9 PageID 56
                                                            9 of 9 PagelD #: 9
    Case 2:21-cv-00001-JMA-AYS Document 1 Filed 01/02/21




                                            JURY TRIAL DEMANDED

            47.     Plaintiffs allege and incorporate by reference all allegations in all preceding

     paragraphs.

            48.     Plaintiffs request a trial by jury.

                                                PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

     persons, prays for the following relief:

           (i.)     Certification of a Class Action pursuant to F.R.C.P. 23;

          (ii.)   Designation of Plaintiffs as representative of the Class and counsel of record as
    Class Counsel;

         (iii.) Issuance of a declaratory judgment that the practices complained of in this
    Complaint are unlawful under the NYLL and the supporting N.Y.S DOL Regulations;

           (iv.)    Damages pursuant to NYLL §198;

           (v.)     Reasonable attorneys' fees and the costs incurred in prosecuting these claims;

           (vi.)    Pre-judgment and post-judgment interest as permitted by law; and

           (vii.) Such other relief as this Court deems just and proper.

    Dated: Hauppauge, New York
           January 2, 2021
                                            LAW OFFICE OF PETER A. ROMERO PLLC

                                    By:     /s Peter A. Romero

                                            Peter A. Romero, Esq.
                                            825 Veterans Highway-Ste. B
                                            Hauppauge, New York 1 1788
                                            Tel.(631) 257-5588
                                            promero@romerolawny.com

                                            Attorneysfor Plaintiffs




                                                          9
